Citation Nr: 0919612	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  04-24 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to 
September 1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

This case was previously before the Board in August 2007, 
when the claim was remanded for further development.  It is 
now ready for appellate review.


FINDING OF FACT

A current diagnosis of PTSD is shown; however, the reported 
traumatic events in service are either unverifiable or do not 
constitute stressors under the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV).


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f). The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).

Further, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
Veterans Claims Court set forth the analytical framework and 
line of reasoning for determining whether a veteran was 
exposed to a recognizable stressor during service, which, as 
discussed above, is an essential element in establishing a 
claim for service connection for PTSD.

In Zarycki, it was noted that, under 38 U.S.C.A. § 1154(b), 
38 C.F.R. §§ 3.304(d), (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the Veteran "engaged in 
combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60 
(1993).

The determination as to whether a veteran "engaged in combat 
with the enemy" is made, in part, by considering military 
citations that expressly denote as much. Doran v. Brown, 6 
Vet. App. 283, 289 (1994). However, the Court has held that 
the Board may not rely strictly on combat citations or a 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted. See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996). 

If combat is affirmatively indicated, then a veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the Veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service." Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that a veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor. Doran, 6 Vet. 
App. at 288-89 (1994).

A veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor. Dizoglio, 
9 Vet. App. at 166 (1996). Further, an opinion by a mental 
health professional based on a post-service examination of a 
veteran cannot be used to establish the occurrence of a 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the Veteran has described several stressful in-
service events. Although the service personnel records show 
he was assigned to air force maintenance and repair, he 
contended, at an August 2001 private treatment visit, that he 
was also assigned to base security and digging and manning 
foxholes.  Moreover, while on base duty, he asserted that he 
was provided with only an unloaded weapon for protection and 
took sniper fire.  

At a June 2005 RO hearing, he also alleged that the death of 
pilots he knew and seeing injured and dead bodies was a 
stressor. He indicated that he could not remember any of the 
names of these individuals. In an April 2009 statement, he 
additionally asserted that while his unit was stationed at 
Cam Ranh Bay Airbase, it was subjected to rocket and mortar 
attacks by the enemy.  A review of the Veteran's service 
personnel records indicates that he was stationed at Cam Ranh 
Bay Airbase from early December 1965 to mid-October 1966. 

The Board again notes that, if combat is affirmatively 
indicated, then a veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that his 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service." Zarycki, 6 Vet. App. at 98.

The evidence of record does not support the conclusion that 
the Veteran engaged in combat with the enemy. Indeed, his DD-
214 does not reveal any awards or decorations indicative of 
combat. Moreover, his duty assignment in Vietnam as a jet 
engine mechanic does not establish that he engaged in combat 
with the enemy.

It is acknowledged that "conclusive evidence" of combat 
participation may also be established by "other supportive 
evidence" that the claimant was in a plane crash, ship 
sinking, explosion, rape or assault, or duty on a burn ward 
or in a graves registration unit. See Zarycki, supra. 

The Board finds the term "other supportive evidence" is 
unclear as to the limitations, if any, on what can constitute 
"other supportive evidence." At a minimum, however, the law 
precludes the use of the claimant's own assertions as "other 
supporting evidence," nor would post-service medical 
evidence suffice as "other supporting evidence."

To the extent that the term "other supporting evidence" in 
this context could consist of service department records, the 
Board finds that there are no service department medical or 
administrative records to establish that the claimant was in 
a plane crash, ship sinking, explosion, rape or assault, or 
had duty on a burn ward or in a graves registration unit. 
Thus, the Board finds that the record does not contain 
"conclusive evidence" that the Veteran "engaged in combat 
with the enemy." 

The Board has additionally considered two lay statements, 
provided by fellow service members, attesting to the fact 
that they did not have weapons at times to defend themselves 
from potential enemy attacks. Specific dates or incidences 
were not provided.

As noted previously, where the record, as here, fails to 
establish that the Veteran engaged in combat with the enemy, 
his lay statements as to in-service stressors cannot be 
accepted without further corroboration through independent 
evidence. 

In the present case, the general and vague nature of the 
Veteran's claimed stressors precludes any attempts at 
verification.  Nonetheless, in March 2006, the RO contacted 
the U.S. Armed Services Center for Unit Records Research 
(CURR) (now called U.S. Army & Joint Services Records 
Research Center (JSRRC)), and confirmed that several airman 
serving under the 12th Tactical Fighter Wing died in various 
aircraft missions. 

A follow-up search in May 2008 reiterated the March 2006 
findings.  At best, these results indicate that men from the 
Veteran's unit were killed during missions completed while he 
was stationed in Vietnam. Neither CURR responses indicate the 
presence of the Veteran at any of the tragedies.

Although the CURR responses corroborate that members of the 
Veteran's unit were killed in action, these events cannot 
constitute an in-service stressor.  Indeed, the DSM-IV 
criteria help define what qualifies as a stressful event in 
relation to a PTSD diagnosis. Specifically, DSM-IV 309.81(a) 
states that the person must have been exposed to a traumatic 
event in which the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others, and the person's 
response involved intense fear, helplessness, or horror.

With respect to these stressors, the Veteran has not 
indicated that he was present at the time of the tragic 
event.  In fact, in a January 2002 private treatment note, 
the treating therapist indicated that "he had developed 
relationships with the pilots in the course of his work, and 
received word of their injury or MIA status."  Because he 
did not personally experience the traumatic events which he 
described, they are not found to serve as in-service 
stressors for the purposes of establishing service connection 
for PTSD. 

With respect to his alleged stressor of seeing dead and 
injured bodies, the Veteran was unable to specify 
identifiers, such as a date or people involved.  Without such 
identifying information, verification of these stressors is 
simply not possible.  

The Board has further considered the Veteran's contention 
that Cam Ranh Bay Airbase was subjected to rocket and mortar 
attacks by the enemy, while he was stationed there from 
December 1965 to October 1966.  In this regard, a publically 
maintained list of Viet Cong/ North Vietnamese Army Attacks 
on the ten primary U.S. Air Force Bases operating in the 
Republic of Vietnam during 1961-1973, was reviewed.   Between 
December 1965 and October 1966, there were no documented 
attacks against the Cam Ranh Bay Airbase. 

The Board acknowledges that the medical evidence reveals a 
diagnosis of PTSD, as indicated in an April 2002 VA 
outpatient treatment report and in two private treatment 
reports, dated January 2002 and July 2003.  On the other 
hand, an October 2003 VA outpatient treatment report ruled 
out a diagnosis of PTSD and a September 2002 VA examination 
report indicated that "although (the Veteran) was exposed to 
some traumatic things in Vietnam, his symptomatology at this 
time is not consistent with post-traumatic stress disorder, 
but rather a depressive disorder related to his cognitive 
deficits." 

Although the April 2002 VA treating physician indicated that 
the Veteran met the DSM-IV criteria for PTSD, his diagnosis 
was based on an oral history provided by the Veteran of his 
experiences in Vietnam. Moreover, his diagnosis did not 
specifically outline each criterion under DSM-IV.  The 
January 2002 and July 2003 private treating therapist opined 
that the Veteran's PTSD was the result of his experiences 
while serving in Vietnam. Although the therapist indicated 
that the Veteran met the DSM-IV diagnostic criteria for PTSD, 
as already explained, the claimed traumatic events are either 
unverifiable, or otherwise fail to meet the DSM-IV 
requirements for a stressor.

Therefore, in the absence of an in-service stressor which 
meets the DSM-IV requirements, the diagnosis of PTSD and 
consequent nexus opinions associating his diagnosis with 
experiences in Vietnam, are not probative evidence and cannot 
serve as a basis for a grant of service connection. 

In sum, the overall evidence of record does not support an 
award of service connection for PTSD. As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2002 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records. 
Further, the Veteran submitted private treatment records.  
Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in September 2002. 

The Board finds that this examination was adequate for 
evaluation purposes because the examiner considered the 
Veteran's claims file, took a detailed history, and performed 
a complete mental status examination.  Moreover, the opinion 
was accompanied by a rationale consistent with the evidence 
of record.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


